Walker, J.
The question involved in this case as to the right of a party who has appealed his case to the District Court from a justice’s docket to take a second appeal to this court, has been frequently decided, under the 12th Section of the justices act of August 13, 1870.
The Constitution undoubtedly makes this an appellate Court, but it is also provided that the District Court is an *570appellate court, and a party, who appeals from a justice-to a District Court has once, at least, exercised his right of appeal. The Constitution does not provide for more-than one appeal; and now will it be contended that a-party should have the right to ignore the District Court, and appeal directly from the justice to this court; or shall he rather go to the District Court and there enjoy his right of appeal and have his case reviewed ?
We do not think it was the intention of the framers of the - Constitution that the time of this 'court should betaken up with petty appeals from justices’ dockets, in civil cases. In criminal cases the Constitution itself puts a limit upon the right of appeal to this court, and cuts off the appeal, except where error is found by one of the judges.
Certainly, if the convention felt authorized to lay a strong hand upon this right in criminal cases where life and liberty are involved, it is to be expected, knowing the amount of business which would necessarily come before-this court of so much graver import, that a restriction would be put upon appeals in civil cases, where but a small sum of money is usually involved..
This case is upon an information filed against Stubbsfor not paying the occupation tax of a merchant. The case-was appealed to the Criminal District Court of Galveston county, as is alleged, by mistake, it being the intention of the appellant to take his appeal to the District Court.
The appeal was certified by the Criminal Court to the-District Court, and, on motion of the district attorney in that court, was dismissed, and we think properly. This was a criminal case, and the criminal court alone has cognizance of appeals in criminal cases, in the county of Galveston. The motion to dismiss the appeal to this court is sustained, and the appeal dismissed.
Appeal dismissed.
*571B. C. Franklin, for rehearing.